SULLIVAN, Judge
(concurring):
I agree with the majority’s use of harmless error in this case. However, I remain concerned with admission under Mil.R.Evid. 803(4) (medical treatment exception) of these hearsay statements from the 8-year-old victim to a government social worker who is working hand in glove with government criminal investigators after child abuse has been established and when the record does not clearly establish either treatment or an expectation of treatment in the mind of the child victim. See United States v. Kelley, 45 MJ 275,282 (1996) (Sullivan, J., concurring in part and in the result and dissenting in part). Child abuse in America’s courts may be difficult to prove, but we cannot erode our Rules of Evidence to accomplish this. The ends do not justify the means.